Citation Nr: 0709221	
Decision Date: 03/29/07    Archive Date: 04/16/07

DOCKET NO.  05-23 645	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California



THE ISSUE

Entitlement to an effective date earlier than 
October 30, 2002, for a 40 percent rating for lumbar disc 
disease, L5-S1, with stenosis and degenerative joint disease.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel







INTRODUCTION

The veteran served on active duty from March 1989 to 
January 1993.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California.  


FINDINGS OF FACT

1.  In a March 1993 rating decision, the RO denied service 
connection for a low back disorder; in April 1993, the RO 
informed the veteran of that decision and provided him notice 
of his appellate rights.  The veteran did not appeal.  

2.  In June 1994, the veteran filed a claim for service 
connection for residuals of a back injury; in a June 1994 
letter, the RO requested treatment information from the 
veteran concerning his claim and informed him that if the 
information was not received within one year, it would not be 
able to pay the benefit he was claiming for any period before 
the date the requested information was received; the veteran 
did not respond.  

3.  In November 1999, the veteran filed a claim for service 
connection for his back condition; in a June 2003 rating 
decision, the RO granted service connection for lumbar disc 
disease, L5-S1, with stenosis and degenerative joint disease 
effective November 30, 1999, and awarded a 20 percent rating 
for the low back disability.  

4.  The veteran disagreed with the initial 20 percent rating, 
and in a May 2004 rating decision, the RO continued the 
20 percent rating from November 30, 1999, and awarded a 
40 percent rating from October 30, 2002.  

5.  From November 30, 1999, to October 29, 2002, the 
veteran's service-connected low back disability produced no 
more than moderate functional impairment with complaints of 
intermittent radiating pain and numbness to the lower 
extremities.  


CONCLUSIONS OF LAW

1.  The March 1993 rating decision denying service connection 
for a low back disorder is final.  38 U.S.C.A. § 7105 
(West 1991); 38 C.F.R. § 3.104 (1993).  

2.  The veteran abandoned his claim for service connection 
for residuals of a back injury filed in June 1994.  
38 U.S.C.A. § 501 (West 1991); 38 C.F.R. §§ 3.109, 3.158 
(1994).  

3.  The proper effective date for service-connection for the 
veteran's low back disability is no earlier than November 30, 
1999.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 
(2006).  

4.  The criteria for a 40 percent rating for the veteran's 
service-connected low back disability were not met from 
November 30, 1999, to October 29, 2002.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59 (2006); 
38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5292, 5293, 5295 
(2001); 38 C.F.R. § 4.71a, Diagnostic Code 5293, effective 
September 23, 2002.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA duty to notify and assist

The Board has considered the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA), which have been 
codified at 38 U.S.C.A. §§ 5103, 5103A (West 2002).  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  

This appeal stems from a claim the veteran filed at the RO on 
November 30, 1999, seeking to reopen a claim of service 
connection for a low back disability.  The RO initially 
denied reopening of the claim, and the veteran perfected an 
appeal to the Board.  Before the case was sent to the Board, 
the RO reopened the claim and granted service connection for 
lumbar disc disease, L5-S1, with stenosis and degenerative 
joint disease and granted a 20 percent rating effective 
November 30, 1999, which was the date the veteran's claim was 
received.  The veteran disagreed with the 20 percent rating, 
and during the course of the appeal, the RO continued 
the 20 percent from November 30, 1999, and awarded 
a 40 percent rating effective October 30, 2002.  The veteran 
filed a notice of disagreement with the effective date of the 
40 percent rating arguing the effective date of the 
40 percent rating should be the day following his separation 
from service in January 1993.  

The veteran is thus challenging the effective date of the 
grant of service connection for his low back disability and 
the 20 percent rating assigned from November 30, 1999, to 
October 29, 2002.  In Dingess v. Nicholson, 19 Vet. Appl473 
(2006), the United States Court of Appeals for Veterans 
Claims (Court) held that in cases where service connection 
has been granted and an initial disability rating and 
effective date have been assigned, the typical service 
connection claim has been more than substantiated - it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that notice is intended 
to serve has been fulfilled.  Id. at 491.  Thus, VA's duty to 
notify has been satisfied.  

In any event, during the course of the appeal, in the 
May 2004 statement of the case, the RO notified the veteran 
of the evidence needed for the assignment of a 40 percent 
rating and readjudicated entitlement to such a rating prior 
to October 30, 2002, in its May 2005 statement of the case.  
Thus, the substance of notice pertaining to disability 
ratings pertaining to this claim was complete prior to the 
RO's May 2005 readjudication of the claim on the merits.  See 
Prickett v. Nicholson, 20 Vet. App. 370 (2006).  

Further, as to an earlier effective date for service 
connection, the Board notes that the Court has held that even 
the failure to comply with the notice requirements of the 
VCAA is not prejudicial to the veteran if, based on the facts 
alleged, no entitlement exists.  See Valiao v. Principi, 17 
Vet. App. 229, 232 (2003).  In addition, the Court has held 
that a veteran claiming entitlement to an earlier effective 
date is not prejudiced by failure to provide him a VCAA 
notice of the laws and regulations governing effective dates, 
if, based on the facts of the case, entitlement to an earlier 
effective date is not shown as a matter of law.  See Nelson 
v. Principi, 18 Vet. App. 407, 410 (2004).  This will be 
shown in the discussion that follows.  

With respect to VA's duty to assist, the veteran's service 
medical records are in the claims file, and pertinent records 
from all relevant sources identified by the veteran, and for 
which he authorized release, have been associated with the 
claims file.  In addition, the veteran underwent a fee-basis 
VA examination in October 2002, and he has submitted medical 
records in conjunction with his claim.  

In light of the foregoing, the Board finds that the veteran 
will not be prejudiced by the Board proceeding with 
adjudication of the claim on appeal.  See Bernard v. Brown, 4 
Vet. App. 384, 392-94 (1993).  

Service connection effective date

The veteran filed his original claim for service connection 
for a low back disorder in January 1993.  In a letter dated 
in February 1993 and sent to the veteran's address of record, 
the RO notified the veteran that it was making arrangements 
for his physical examination.  The RO explained that if he 
did not report for this examination, it could disallow his 
claim or he might receive less money than he might otherwise 
have received.  Thereafter, the veteran failed to report for 
a VA orthopedic examination scheduled for March 1993.  Then, 
in a March 1993 rating decision, the RO denied the veteran's 
original claim for service connection for a low back 
disorder, and, in an April 1993 letter sent to the veteran's 
address of record, the RO informed the veteran of that 
decision and informed him of his appellate rights.  Neither 
of the letters from the RO to the veteran was returned as 
undeliverable.  The veteran did not file a notice of 
disagreement, and the March 1993 decision became final 
38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. §§ 3.104, 20.302, 
20.1103 (1993).  

In June 1994, the veteran again filed a claim for service 
connection for residuals of a back injury.  In response, in a 
June 1994 letter sent to his address of record, the RO 
requested treatment information from the veteran concerning 
his claim and informed him that if the information was not 
received within one year, it would not be able to pay the 
benefit he was claiming for any period before the date the 
requested information was received.  The veteran did not 
respond, and by his failure to respond abandoned his claim.  
38 U.S.C.A. § 501 (West 1991); 38 C.F.R. §§ 3.109, 3.158 
(1994).  

Then, as now, where evidence requested in connection with an 
original claim, a claim for increase or to reopen is not 
furnished within one year after the date of request, the 
claim will be considered abandoned.  38 C.F.R. § 3.158.  If 
the evidence is not received within one year from the date of 
request, compensation may not be paid by reason of that 
application.  38 C.F.R. § 3.109.  After the expiration of one 
year, further action will not be taken unless a new claim is 
received.  Should the right to benefits be finally 
established, pension, compensation, or dependency and 
indemnity compensation based on such evidence shall commence 
not earlier than the date of filing the new claim.  38 C.F.R. 
§ 3.158.  

Most recently, the veteran filed a claim for service 
connection for his low back disability in November 1999.  In 
its decision dated in June 2003, the RO implicitly determined 
that new and material evidence had been received to reopen 
the previously denied claim and granted service connection 
for lumbar disc disease, L5-S1, with stenosis and 
degenerative joint disease and assigned November 30, 1999, as 
the effective date of service connection on the basis that 
that was when the veteran's successful application to reopen 
a claim of service connection for his low back disability was 
received.

In conjunction with his appeal, the veteran has stated that 
relative to his original claim he did not receive information 
regarding a required VA examination or the denial letter 
because he had moved from the address to which the RO sent 
its letters.  He does not contend that he had notified the RO 
of a change of address, and there is no evidence in the 
record that either the February 1993 RO letter advising the 
veteran about the VA examination or the April 1993 letter 
notifying him of the denial of the claim and informing him of 
his appellate rights, was returned by the United States 
Postal Service.  Further, the evidence does not show, nor 
does the veteran contend, that there were other possible and 
plausible addresses available to the RO at the time of 
mailing.  Thus, the veteran is presumed to have received the 
appropriate notification.  See Crain v. Principi, 17 Vet. 
App. 182 (2003); Saylock v. Derwinski, 3 Vet. App. 394, 395 
(1992) (quoting United States v. Chemical Foundation, Inc., 
272 U.S. 1, 14-15, 47 S.Ct. 1, 6, 71 L.Ed. 131 (1926)); see 
also Warfield v. Gober, 10 Vet. App. 483 (1997).  The Board 
adds that it is generally the veteran's burden to keep VA 
apprised of his whereabouts.  If he does not do so, VA is not 
obligated to "turn up heaven and earth to find him."  Hyson 
v. Brown, 5 Vet. App. 262, 265 (1993).  

The veteran points out that the March 1993 rating decision 
denying service connection for his low back disability stated 
the decision was subject to revision if he reported for a VA 
examination.  He argues that now that there is evidence that 
establishes his disability is directly related to military 
service, the decision to deny his original request should be 
revised and his current 40 percent rating should be 
retroactive to January 1993 when he filed his original claim.  

Under governing law, the effective date for a grant of 
service connection on the basis of the receipt of new and 
material evidence following a final prior disallowance is the 
date of receipt of the application to reopen or the date 
entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 
38 C.F.R. § 3.400(q)(1)(ii), (r).  In this case, the RO 
assigned the earliest possible effective date for its grant 
of the reopened claim, November 30, 1999, which, as noted 
above, was the date of receipt of the application to reopen 
the claim.  See Sears v. Principi, 349 F.3d 1326 (Fed. Cir. 
2003); Leonard v. Principi, 17 Vet. App. 447, 451 (2004).  

In light of the foregoing, entitlement to an effective date 
prior to November 30, 1999, for the grant of service 
connection for the veteran's low back disability is not 
warranted as a matter of law.  See Shields v. Brown, 8 Vet. 
App. 346, 349 (1995) (an earlier effective date cannot be 
awarded in the absence of statutory authority); see also 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (a claim should 
be denied based on lack of legal merit if there is no 
entitlement under the law).  

Disability rating from November 30, 1999, to October 29, 2002

Background

Having concluded that the proper effective date for service 
connection for the veteran's low back disability is no 
earlier than November 30, 1999, the Board must address 
whether the criteria for a 40 percent rating for the 
veteran's service connected low back disability were met from 
November 30, 1999, to October 29, 2002.  

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2006).  Separate diagnostic codes identify 
the various disabilities.  The percentage ratings contained 
in the Rating Schedule represent, as far as can be 
practicably determined, the average impairment in earning 
capacity resulting from diseases and injuries incurred or 
aggravated during military service and the residual 
conditions in civil occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. §§ 3.321(a), 4.1 (2006).  Ratings for service-
connected disabilities are determined by comparing the 
symptoms the veteran is presently experiencing with the 
various criteria set forth in the Rating Schedule.  

When an unlisted condition is encountered, it is permissible 
to rate it under a closely related disease or injury in which 
not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
38 C.F.R. § 4.20 (2006).  Conjectural analogies will be 
avoided, as will the use of analogous ratings for conditions 
of doubtful diagnosis or for those not fully supported by 
clinical and laboratory findings.  Id.  

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2006) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the service-connected disability at issue.  The Board has 
found nothing in the historical record that would lead to the 
conclusion that the current evidence of record is not 
adequate for rating purposes.  When a question arises as to 
which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

The available medical evidence shows that the veteran 
completed a questionnaire for Chiropractic Advantage in 
June 1999.  At that time, the veteran said that his low back 
pain would come and go and was moderate.  He said he could 
lift heavy weights without extra pain and that back pain did 
not prevent him from walking any distance.  He also said that 
he could sit in any chair as long as he liked without pain.  
The veteran stated that he had some back pain while standing 
but that it did not increase with time.  He said that he had 
pain while lying down but it did not prevent him from 
sleeping well.  He said his social life was normal but 
increased the degree of his back pain.  The veteran reported 
that he had extra back pain while traveling, but it did not 
compel him to seek alternative forms of travel.  Finally, he 
said his pain was getting neither better nor worse.  The 
chiropractor noted that X-rays of the lumbar spine showed a 
moderately decreased lordotic curve and narrowed disc spaces 
between L5 and S1.  On clinical examination of the lumbar 
spine, the chiropractor rated "hypomobility" and muscle 
spasm as severe.  

An X-ray report from Sierra Vista Regional Medical Center 
shows that in June 2000 the veteran was referred for X-rays 
because of chronic low back pain.  X-rays of the lumbosacral 
spine showed some narrowing of all the lumbar intervertebral 
disc spaces with associated marginal osteophyte formation.  
The radiologist stated the findings were compatible with 
degenerative disc disease.  

The file includes records from a chiropractor, B.H., D.C., 
dated from November 1999 to November 2001.  Those records 
show one visit in November 1999, but do not report findings.  
The next visit was in December 2000.  At that time, the 
veteran complained of low back pain occasionally radiating to 
his left foot with numbness.  On examination, straight leg 
raising was negative, and muscle strength was within normal 
limits.  

A report from French Hospital Medical Center shows that a 
Magnetic Resonance Imaging (MRI) study of the lumbar spine 
was performed in March 2001, and it was noted that the 
veteran had complaints of back pain and numbness in both 
feet.  The radiologist's impression was mild right foraminal 
stenosis at L5-S1 due to a broad annular bulge and 
accompanying osteophytes.  He also reported a small focal 
extra foramina protrusion at the L4-L5 level, which he said 
had little contact, if any, with the L4 nerve root.  

Dr. B.H's clinical records show that in April 2001, the 
veteran complained of constant low back pain with sharp pain 
with flexion.  Later that month the veteran complained of low 
back pain with intermittent pain and numbness down his leg.  

An August 2001 chart note from M.L., MD., shows that the 
veteran reported having lifted some heavy hose in the Navy 
and twisted his back at that time.  He reported a history of 
back pain during the rest of his time in service and since 
then.  The physician noted that the veteran admitted that he 
had applied for benefits but his case had been closed after 
he failed to fill out the proper paperwork and follow up 
appropriately.  The veteran said the back pain had never gone 
away.  He said that currently the pain was mainly on the 
bilateral low back, right greater than left.  He did not 
complain of constant numbness, but said there was tingling in 
his feet occasionally.  There was no loss of bowel or bladder 
control.  On examination of the back, there was mild 
tenderness to palpation of the paraspinal muscles from L2 to 
S1, bilaterally, worse on the right.  Straight leg raising 
was negative.  

The veteran visited his chiropractor, Dr. B.H., three times 
in November 2001.  At the first visit, the veteran complained 
of low back pain, which was a constant dull ache, greater on 
the right.  A week later, the veteran reported that his low 
back was better, but then got sore again.  The following 
week, the veteran reported he was better, but still had some 
low back pain.  

When the veteran visited Dr. M.L. in August 2002, his 
complaints again included intermittent back pain.  He said 
the pain increased with getting out of a car, but he was 
somewhat used to it.  On examination of the back, there was 
full range of motion and tenderness of the paraspinous 
muscles, bilaterally, right greater than left.  Strength and 
gait were normal.  Sensation was intact to touch, pain, and 
pressure, and deep tendon reflexes were 2+ in the knees and 
ankles.  

Analysis

During the pendency of this appeal, VA amended the Rating 
Schedule with respect to the rating criteria for disabilities 
of the spine.  Effective September 23, 2002, VA revised the 
criteria for evaluating spinal disorders under Diagnostic 
Code 5293, intervertebral disc syndrome.  67 Fed. Reg. 54345-
49 (2002).  VA again revised the criteria for evaluating 
spine disorders, effective September 26, 2003.  67 Fed. Reg. 
51455-58 (2003).  

As a general rule, the Board is required to consider the 
claim in light of both the former and revised schedular 
rating criteria to determine whether the disability warrants 
an increased evaluation.  VA's General Counsel has determined 
that the amended rating criteria, if favorable to the claim, 
may be applied only for periods from and after the effective 
date of the regulatory change.  The veteran does, however, 
get the benefit of having both the old and new regulations 
considered for the period after the effective date of the 
change.  See VAOPGCPREC 3-00.  That guidance is consistent 
with the longstanding statutory law, to the effect that an 
increase in benefits cannot be awarded earlier than the 
effective date of the change in law pursuant to which the 
award is made.  See 38 U.S.C.A. § 5110(g) (West 2002).  

The medical evidence outlined above shows that for the period 
under consideration here, that is, from November 30, 1999, to 
October 29, 2002, there is no available evidence concerning 
the veteran's low back from September 23, 2002, the effective 
date of the revision of the rating criteria for 
intervertebral disc syndrome, to October 29, 2002, the end 
date of the rating period at issue.  The Board will therefore 
consider only the rating criteria pertinent to the low back 
as in effect from November 30, 1999, to September 23, 2002.  

The basis of disability evaluations is the ability of the 
body as a whole to function under the ordinary conditions of 
daily life, including employment.  38 C.F.R. § 4.10 (2006).  
Disability of the musculoskeletal system is primarily the 
inability to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  38 C.F.R. § 4.40.  Consideration is to be given 
as to whether there is less movement than normal, more 
movement than normal, weakened movement, excess fatigability, 
incoordination, pain on movement, swelling, deformity or 
atrophy of disuse, instability of station, or interference 
with standing, sitting, or weight bearing.  38 C.F.R. § 4.45.  

VA must consider "functional loss" of a musculoskeletal 
disability separately from consideration under the diagnostic 
codes; "functional loss" may occur as a result of weakness, 
fatigability, incoordination or pain on motion.  38 C.F.R. 
§§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  
VA must consider any part of the musculoskeletal system that 
becomes painful on use to be "seriously disabled."  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints due to healed injury, as entitled to at 
least the minimum compensable rating for the 
joint.  38 C.F.R. § 4.59.  

For VA purposes, normal flexion of the thoracolumbar spine is 
from 0 to 90 degrees, normal extension is 
from 0 to 30 degrees, normal lateral flexion is 
from 0 to 30 degrees, and normal rotation is from 
0 to 30 degrees.  38 C.F.R. § 4.71a, Plate V (2006).

For the period at issue, the RO rated the veteran's service-
connected lumbar disc disease, L5-S1, with stenosis and 
degenerative joint disease as 20 percent disabling.  

Under the Rating Schedule, degenerative arthritis is rated on 
the basis of limitation of motion under the appropriate 
diagnostic code for the specific joint involved.  Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  For the 
period at issue, slight limitation of motion of the lumbar 
spine warranted a 10 percent rating, moderate limitation of 
motion warranted a 20 percent rating, and severe limitation 
of motion warranted a 40 percent rating.  38 C.F.R. § 4.71a, 
Diagnostic Code 5292 (2002).  

Another available diagnostic code was Diagnostic Code 5295 
for lumbosacral strain as in effect during the period at 
issue.  Under those criteria, a 10 percent rating was 
warranted under that code where there was characteristic pain 
on motion.  38 C.F.R. § 4.71a, Diagnostic Code 5295 (2002).  
A 20 percent rating was warranted for lumbosacral strain 
where there was muscle spasm on extreme forward bending and 
unilateral loss of lateral spine motion in a standing 
position.  Id.  Severe lumbosacral strain with listing of the 
whole spine to the opposite side, positive Goldthwaite's 
sign, marked limitation of forward bending in standing 
position, loss of lateral motion with osteoarthritic changes, 
or narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion warranted 
a 40 percent rating.  Id.  

Prior to revisions pertaining to intervertebral disc syndrome 
that became effective in September 2002, Diagnostic Code 5293 
provided that a 20 percent rating required moderate 
intervertebral disc syndrome, with recurring attacks.  
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2001).  
Intervertebral disc syndrome producing severe disability with 
recurring attacks and little intermittent relief warranted a 
40 percent rating, while intervertebral disc syndrome that 
resulted in pronounced disability with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc with little intermittent relief warranted a 60 percent 
rating.  Id.  

On review of the record, the Board finds that from November 
30, 1999, to October 29, 2002, the veteran's service-
connected low back disability produced no more than moderate 
functional impairment with complaints of intermittent 
radiating pain and numbness to the lower extremities.  

While a chiropractor spoke of severe "hypomobility" of the 
lumbar spine when the veteran was examined in June 1999, 
which was prior to the beginning of the rating period, the 
only time that range of motion of the lumbar spine was 
explicitly considered during the rating period was in 
August 2002, when examination by the veteran's private 
physician showed full range of motion of the back.  Even with 
consideration the tenderness of the paraspinal muscles at 
that time and at other times during the rating period, the 
degree of disability does not meet or approximate severe 
limitation of motion of the lumbar spine required for a 
40 percent rating under Diagnostic Code 5292.  

The Board also notes that while X-rays in June 2000 showed 
some narrowing of the lumbar disc spaces with marginal 
osteophyte formation, there was no showing of listing of the 
spine, no mention of positive Goldthwaite's sign, no showing 
of marked limitation of forward bending in standing position, 
nor was there a showing of loss of lateral motion, all of 
which, if found together with narrowing of the joint space 
would support a 40 percent rating under Diagnostic Code 5295.  
Further, the veteran's gait was normal when noted in 
August 2002, and at no time during the period under 
consideration was there a showing of abnormal mobility on 
forced motion, which would be required to be shown in 
addition to the narrowing of the disc spaces to be an 
alternative means of meeting or approximating the criteria 
for a 40 percent rating under Diagnostic Code 5295.  

As to the possibility of a rating higher than 20 percent 
under Diagnostic Code 5293 as in effect prior to September 
23, 2002, the evidence does not show severe intervertebral 
disc syndrome with little intermittent relief required for a 
40 percent rating under that diagnostic code.  Although the 
veteran has complained of intermittent radiating pain and 
numbness to his lower extremities, straight leg raising was 
negative and muscle strength was normal in December 2000, 
straight leg raising was negative in August 2001, and 
strength was normal, sensation was intact, and deep tendon 
reflexes were 2+ in the knees and ankles in August 2002.  At 
no time did examiners identify neurological findings such as 
sensory deficits, diminished or absent ankle jerks, or 
problems with heel and toe walking.  The Board acknowledges 
the veteran's complaints of radiating pain and numbness, 
which may suggest recurring attack of intervertebral disc 
syndrome, but he has reported those as occasional and 
intermittent and even with consideration of the tenderness of 
the paraspinal muscles, the symptoms do not, in the Board's 
judgment, meet or approximate severe impairment required for 
a 40 percent rating under Diagnostic Code 5293 for 
intervertebral disc syndrome as in effect prior to 
September 23, 2002.  

In summary, the Board finds during the appeal period, the 
veteran's service-connected lumbar disc disease, L5-S1, with 
stenosis and degenerative joint disease was manifested 
primarily by complaints of chronic low back pain with 
intermittent complaints of radiating pain and numbness 
involving the lower extremities.  Although the veteran has 
said that he noted increased pain with getting out of a car, 
and there have been showings of paraspinal muscle tenderness 
with complaints of continuing back pain, even with 
application of the provisions of 38 C.F.R. §§ 4.40, 4.45, and 
4.59, and consideration of the principles of DeLuca, the 
Board finds that that the evidence demonstrates no more than 
moderate disability, thereby warranting no more than a 
20 percent rating under either Diagnostic Code 5292, based on 
limitation of motion, Diagnostic Code 5295 based on 
lumbosacral strain, or Diagnostic Code 5293 based on 
intervertebral disc syndrome.  

In view of the foregoing, the Board finds that the 
preponderance of the evidence weighs against the claim, and 
the benefit of the doubt doctrine is not for application.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (2005); see Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 
3d 1361 (Fed. Cir. 2001).  The Board therefore concludes that 
the criteria for a rating in excess of 20 percent for the 
veteran's service-connected low back disability were not met 
or approximated under any potentially applicable diagnostic 
code during the period from November 30, 1999, to October 29, 
2002, and the claim must be denied.  


						(Continued on next page)





ORDER

Entitlement to an effective date earlier than 
October 30, 2002, for a 40 percent rating for lumbar disc 
disease, L5-S1, with stenosis and degenerative joint disease 
is denied.  



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


